In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (De Phillips, J.), entered March 21, 1989, which, upon a fact-finding order of the same court, dated February 7, 1989, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a controlled substance in the third degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of one year. The appeal brings up for review the fact-finding order dated February 7, 1989.
Ordered that the order of disposition is affirmed, without costs or disbursements.
On September 8, 1988, the appellant was arrested and charged with committing an act which, if committed by an adult, would have constituted the crime of criminal possession of a controlled substance in the third degree. Contrary to the appellant’s contention, the record contains reasonable assurances that the vials of cocaine admitted into evidence were the same vials as were used in the criminal transaction and that they remained unchanged until offered into evidence (People v Julian, 41 NY2d 340, 344). Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.